Title: To Thomas Jefferson from Bushrod Washington, 26 April 1796
From: Washington, Bushrod
To: Jefferson, Thomas


                    
                        Dear Sir
                        Richd April 26. 1796
                    
                    I am Just setting off to Fredg. and have only time to enclose you with a N. Subpa., which please have delivered to the proper Shf. Your Letter respecting the other Suit, against Wayle’s Exers. I received and shall attend to. With much respect I am Dear Sir Yr. Mo Ob Sert
                    
                        B Washington
                    
                